DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-15 are pending and are examined below.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-15, claim 1 claims “a degree of whiteness of the separator is greater than 98.0”.  However, neither the claims or the specification set forth how this is measured.  The specification discusses the colorimeter used and the minimum thickness of the separator.  The examiner notes that ASTM E313 is a standard for measuring whiteness, but it is impossible to ascertain the conditions used to measure the feature, and as such claims 1-15 are indefinite.

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCallum et al., U.S. Patent No. 4,387,144 (or, alternatively McCallum in view of Suzuki, U.S. Publication No. 20017/0155119 (cited in IDS)).
Regarding Claim 1, McCallum teaches battery separator (i.e. separator for energy storage devices) comprising:
A porous layer comprising a polyolefin resin (see column 1, lines 55 through column 2, line 2) and a filler (see column 2, lines 20-30)).  McCallum further teaches that the filler may be an ionic compound (barium sulfate filler, see Id.).  As such, it would be obvious to one of ordinary skill in the art to specifically select barium sulfate (ionic) as the filler because McCallum recognizes the suitability of such.  McCallum teaches that the content of the ionic compound in the porous layer may be between 5 and 99 % by weight (see Id.).
The examiner further notes that barium sulfite is a white substance.  Thus, adding an amount of barium sulfate to the polyolefin would necessarily result in a large degree of whiteness, meeting the claims 1 and 2.
Even if not, however, Suzuki identifies that the white index of a polyolefin based battery separator is results effective, stating that whiteness “is used to indicate a degree of oxidation degradation” (see paragraph 34) and that a low degree of whiteness has lower ion permeability (see paragraph 34).  As such, absent a showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to modify the composition (the examiner notes that barium sulfate is a white crystalline solid, such that a greater incorporation of barium sulfate would necessarily increase the whiteness of the layer) to provide a whiteness greater than 98, in order to prevent the degradation of the separator.
Regarding Claims 3 and 4, McCallum teaches that the amount of the filler should be greater than 25 %.  Therefore, it would be obvious to one of ordinary skill in the art to include an amount of barium sulfate as claimed in order to optimize the desired properties according to McCallum.

Regarding Claim 6, as provided, McCallum does not require a metal oxide meeting claim 6.
Regarding Claims 7-9, McCallum teaches barium sulfate as discussed above.
Regarding Claims 10 and 11, Suzuki provides the pore size and particle size claimed (Suzuki uses “not larger” than .14 microns, which includes the particle size, absent a showing of criticality or unexpected results as discussed in MPEP 2144.  Furthermore, although Suzuki removes the filler particles which may be barium sulfate the combination still provides the polyolefin/barium sulfate structure as claimed, and Suzuki provides any size for filler particles.  Absent a showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to modify the particle size based upon processing considerations (see paragraph 66).
Regarding Claims 12 and 13, the combination provided above meets every positively recited structural limitation of the claims.  As such, the properties claims in claims 12 and 13 are presumed to be met.
Regarding Claim 15, McCallum teaches an energy storage device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Polyolefin/Barium sulfate battery separators have been known for quite some time.  An example would be U.S. 3,551,362 (column 3) is one such example.  Mizuno et al., U.S. Patent No. 10,135,054 also provides a polyolefin/inorganic particle that may be barium sulfate separator (abstract) with many identical characteristics to those presently claims, especially as the conditions of measurement of the claimed “whiteness” are unable to be ascertained.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T MARTIN whose telephone number is (571)270-7871.  The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T MARTIN/Primary Examiner, Art Unit 1721